220 F.2d 440
John COLLINS, Petitioner,v.Robert A. HEINZE, Warden of California State Prison at Folsom, Respondent.
Misc. No. 429.
United States Court of Appeals, Ninth Circuit.
April 7, 1955.

John Collins, in pro. per.
No appearance for respondent.
Before DENMAN, Chief Judge, and BONE and POPE, Circuit Judges.
PER CURIAM.


1
Applicant alleges respondent is interfering with his access to the federal courts. This contention was disposed of by this court on March 9, 1955, 220 F.2d 282, and the application is dismissed.